Case 0:19-cv-61190-BB Document 52 Entered on FLSD Docket 06/04/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                              CASE NO.: 0:19-cv-61190-BLOOM/Valle

  FERN KOTTLER,
  an individual,

               Plaintiff,

  v.

  GULF COAST COLLECTION
  BUREAU, INC., a Florida
  Corporation,

          Defendant.
  _____________________________/

          JOINT STIPULATION REGARDING PLAINTIFF’S DAMAGES ONLY

        COME NOW the Plaintiff, FERN KOTTLER, and the Defendant, GULF COAST

 COLLECTION BUREAU, INC., by and through their undersigned counsel, and hereby stipulate

 as follows:

        1. Plaintiff will seek statutory damages in the amount of $250.00; Plaintiff will not seek

               actual damages.

        2. Defendant will not oppose Plaintiff’s claim for statutory damages in the stipulated

               amount, except that:

                   a. Defendant reserves the right to appeal the final judgment, including the Court’s

                       Order on Motions for Summary Judgment [ECF No. 41] and any order on

                       Defendant’s pending Motion for Reconsideration [ECF No. 47];
Case 0:19-cv-61190-BB Document 52 Entered on FLSD Docket 06/04/2020 Page 2 of 3




               b. In the event that any issue is submitted to the jury following the Court’s

                   resolution of Defendant’s pending Motion for Reconsideration [ECF No. 47],

                   then this Stipulation will cease to have effect and shall be inadmissible;

               c. In the event the Eleventh Circuit Court of Appeals remands any issue appealed

                   in this case to the district court and a jury trial is required, then this Stipulation

                   will cease to have effect and shall be inadmissible.

        3. The parties have entered this Stipulation solely for the purpose of avoiding the

            additional costs and strain on judicial resources associated with trial.

        4. The parties agree that this Stipulation does not constitute an admission of liability or a

            waiver of any defenses or arguments for appeal.

        5. Though this stipulation does not govern Plaintiff’s claim for attorney’s fees and costs;

            if the court ultimately determines that the Plaintiff is a prevailing party in this action

            following the review and ruling on Defendant’s Motion for Reconsideration, the

            Plaintiff shall be entitled to file separate motions seeking costs and attorney’s fees.


  Dated this 4th day of June, 2020.

 /s/ Scott D. Owens                               /s/ Ernest H. Kohlmyer
 Scott D. Owens, Esq.                             Ernest H. Kohlmyer, III, Esq., LL.M.
 Florida Bar No. 0597651                          Florida Bar No. 110108
 scott@scottdowens.com                            skohlmyer@shepardfirm.com
 Sean M. Holas, Esq.                              Rachel M. Ortiz, Esq.
 Florida Bar No. 115483                           Florida Bar No. 0083842
 sean@scottdowens.com                             rortiz@shepardfirm.com
 Scott D. Owens, P.A.                             Shepard, Smith, Kohlmyer & Hand, P.A.
 3800 S. Ocean Dr., Ste. 235                      2300 Maitland Center Parkway, Suite 100
 Hollywood, FL 33019                              Maitland, FL 32751
 Telephone: 954-589-0588                          Telephone (407) 622-1772
 Facsimile: 954-337-0666                          Facsimile (407) 622-1884
 Attorneys for Plaintiff                          Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

                                                   2
Case 0:19-cv-61190-BB Document 52 Entered on FLSD Docket 06/04/2020 Page 3 of 3




        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on June

 4, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic notice to all

 attorneys of record. Scott D. Owens, Esquire of Scott D. Owens, P.A. at scott@scottdowens.com

 and   Paul   Herman,    Esq.,      of   Consumer    Advocates    Law    Group,    PLLC     at

 paul@consumeradvocatelaw.com (Attorneys for Plaintiff).


                                           /s/ Ernest H. Kohlmyer, III
                                           Ernest H. Kohlmyer, III
                                           Florida Bar No.: 110108
                                           skohlmyer@shepardfirm.com
                                           Rachel M. Ortiz
                                           Florida Bar No. 083842
                                           rortiz@shepardfirm.com
                                           Shepard, Smith, Kohlmyer & Hand, P.A.
                                           2300 Maitland Center Parkway, Suite 100
                                           Maitland, Florida 32751
                                           Telephone (407) 622-1772
                                           Facsimile (407) 622-1884
                                           Attorneys for Defendant




                                              3
